DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/374,829, filed 07/13/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2020 119 107.3, filed on 07/21/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
     Regarding claim 1,
Claim 1 is indefinite due to the term “comprising” which is followed by the term “and/or (ii) the base surface and the lateral surfaces of the first housing element have the same dimensions as the base surface and the lateral surfaces of the second housing element”, in which it is unclear whether this limitation is included in the claim.  Furthermore, in the “and” instance, it would be impossible for there to be a differing length, as disclosed in the term “(i) a first distance by which the lateral surfaces extend away from the base surface is greater than a second distance” while also have the same dimensions as required by (ii). 
Additionally, the terms “the base surface” and “the lateral surfaces” are unclear as to which, if not all, of the plurality of base and lateral surfaces are being referenced.
Regarding claim 8,
The term “on in” is unclear as to whether the sidewalls are on or in each one of the lateral surfaces of the first housing element.
Regarding claim 11,
Claim 11 is unclear because it seems impossible for there to be a difference in length between the housing elements while also having the same dimensions. 
     Regarding all other claims,
		All other claims are rejected for being dependent upon a rejected base claim


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takasaki (JP 2008066000 A) (refer to enclosed translations for citations).
Regarding claim 1,
Takasaki teaches a battery for a motor vehicle [0076], comprising:
a plurality of battery cells (Fig. 10, 1) and a housing (Fig. 9, 2; Fig. 6, 4)
 wherein the battery cells are arranged within the housing and configured for storing energy and discharging electrical energy (Fig. 10, 1; [0020]),
wherein the housing comprises at least a first housing element (Fig. 9, 2), and a second housing element (Fig. 6, 4);
wherein the first housing element and the second housing element are fixedly connected to each other ([0068], wherein adhesive tape 17 serves to fix 2 and 4 to each other, see Fig. 1), 
wherein the first housing element comprises two lateral surfaces and a base surface wherein the base surface is arranged between the lateral surfaces (Fig. 9, top and bottom of 2A, and sides of 2A) 
and the second housing element comprises a base surface and two lateral surfaces wherein the base surface is arranged between the lateral surfaces (Fig. 6, top and bottom of 4, and sides of 4), 
wherein (i) a first distance by which the lateral surfaces extend away from the base surface (see second housing element above) is greater than a second distance by which the lateral surfaces are spaced apart from each other (see first housing element above).  It is the examiner’s position that in order for the second housing element to encase the first housing element, as shown in Fig. 1, the distance between the lateral surfaces of the second housing element must be greater than that of the first housing element.
The examiner interprets the term “and/or” to mean or, such that the limitation following “(ii)” is not required by the claim.
Regarding claim 2,
The battery as claimed in claim 1 (see elements of claim 1 above), wherein the lateral surfaces extend away in a same direction from the base surface (Fig. 9, 2; Fig. 6, 4).
Regarding claim 3,
The battery as claimed in claim 1 (see elements of claim 1 above), wherein the first housing element projects into the second housing element (see elements of claim 1 above) in an overlapping region (Fig. 6, see overlapping region of 2A in 4), wherein the overlapping region comprises more than half of the lateral surfaces of the second housing element and more than half of the lateral surfaces of the first housing element (see Fig. 5, where the overlapping region of the lateral surface 2 almost comprises the entire length of 4).
Regarding claim 4,
The battery as claimed in claim 3 (see elements of claim 3 above), wherein an adhesive film (Fig. 23, 17; see crosshatched region) is arranged in the overlapping region between the first housing element and the second housing element, via which adhesive film the first housing element and the second housing element are adhesively bonded to each other (see Fig. 5 and elements of claim 1 above).
Regarding claim 5,
The battery as claimed in claim 4 (see elements of claim 4 above), wherein the adhesive film extends over more than half of the overlapping region (see figure 5 and 23, crosshatched region, and elements of claim 3 above).
Regarding claim 8,
The battery as claimed in claim 1 (see elements of claim 1 above), wherein the housing comprises two side walls which are each encompassed by the first housing element and by the second housing element and are arranged in each one of the lateral surfaces of the first housing element and of the second housing element (Fig. 6, 3; [0024]), wherein the side walls each cover a gap between the first housing element and the second housing element (Fig. 6, 3, which is a dashed line emphasizing the covered gap between these two housing elements).
Regarding claim 11,
The examiner interprets elements (i) and (ii) to be an OR condition similar to the language in claim 1. The battery as claimed in claim 1, wherein (i) the first distance by which the lateral surfaces extend away from the base surface is greater than the second distance by which the lateral surfaces are spaced apart from each other (see elements of claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takasaki (JP 2008066000 A) and Sanada (US 9979016 B2 )(refer to enclosed translations for citations).
Regarding claim 10,
While Takasaki teaches a motor vehicle comprising the battery as claimed in claim 1 [0076], Takasaki fails to teach a motor vehicle comprising an electric drive, wherein the electric drive is electrically connected to the battery cells, and wherein the electric drive is configured to convert the electrical energy into mechanical work.  Sanada teaches using an electric drive for a battery powered vehicle (claim 10) such that it would be obvious to one of ordinary skill of the art before the effective filing date use the motor vehicle of Takasaki comprising the electric drive of Sanada, wherein the electric drive is electrically connected to the battery cells, and wherein the electric drive is configured to convert the electrical energy into mechanical work, such that the vehicle could perform as mentioned.  
Claims 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Takasaki (JP 2008066000 A) in view of Kim (JP 2016143662 A) (refer to enclosed translations for citations).
Regarding claim 6,
Takasaki teaches the battery as claimed in claim 1 (see elements of claim 1 above), but fails to teach a third housing element connected by adhesive.  Kim teaches wherein the housing comprises a third housing element (Fig. 6, 140) that overlaps both with a first of the lateral surfaces of the first housing element (Fig. 6, housing of 112 ) and also with a first of the lateral surfaces of the second housing element (Fig. 6, housing of 114), and wherein an adhesive film is arranged between the third housing element and the first housing element and between the third housing element and the second housing element (Fig. 4, 145; [035]), wherein the third housing element is adhesively bonded to the first housing element and to the second housing element via the adhesive film (Fig. 4, 145; [035]).
 Therefore it would be obvious to one of ordinary skill of the art before the effective filing date to combine the structure of Takasaki with the third housing element and adhesive of Kim such that modified structure comprises a third housing element that overlaps both with a first of the lateral surfaces of the first housing element and also with a first of the lateral surfaces of the second housing element, and wherein an adhesive film is arranged between the third housing element and the first housing element and between the third housing element and the second housing element, wherein the third housing element is adhesively bonded to the first housing element and to the second housing element via the adhesive film, in order to allow for better thermal dissipation throughout the battery.
Regarding claim 7,
Modified Takasaki teaches the battery as claimed in claim 6 (see elements of claim 6 above), but fails to teach a fourth housing element that is separate from the third housing element.  However, absent a showing of criticality or unexpected results, given that the fourth housing element serves the same function as the third housing element, which is to wrap the 1st and 2nd housing elements, and that the fourth housing element is just a duplication of parts and is integrated in the same fashion as the third housing element, it would be obvious to one of ordinary skill of the art before the effective filing date to use a fourth housing element that overlaps both with a second of the lateral surfaces of the first housing element and also with a second of the lateral surfaces of the second housing element, and wherein another adhesive film is arranged between the fourth housing element and the first housing element and between the fourth housing element and the second housing element, wherein the fourth housing element is adhesively bonded to the first housing element and to the second housing element via the another adhesive film, such that another adhesive film could be used to strengthen the side of the casing opposite to the third housing element. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takasaki (JP 2008066000 A) in view of Kim (JP 2016143662 A) and Takamatsu (CN 100539248 C) (refer to enclosed translations for citations).
Regarding claim 9,
Modified Takasaki teaches the battery as claimed in claim 8 (see elements of claim 8 above), but fails to teach wherein the side walls are curved inward.  Takamatsu teaches the sidewalls curved inward (Fig. 6, 20, 3, 21) in order to prevent deformation of the outer housing and prevent the battery pack from being damaged [050-051].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the curved sidewalls of Takamatsu with the battery of Takasaki in order to prevent deformation and the battery pack from being damaged.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728